Citation Nr: 1341947	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  10-31 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a right hand tremor.

3.  Entitlement to service connection for lumbar spine pain.

4.  Entitlement to service connection for bilateral shoulder pain.

5.  Entitlement to service connection for chest pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESSES AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to June 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, MD.  

Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) does not include any documents at this time.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  In April 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of her appeal for entitlement to service connection for a right hand tremor is requested.



2.  In a September 2013 Board hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant's authorized representative that a withdrawal of her appeal for entitlement to service connection for bilateral hearing loss is requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to service connection for a right hand tremor, by the appellant, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of the issue of entitlement to service connection for bilateral hearing loss, by the appellant's authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through a letter dated in April 2012, has withdrawn the appeal of entitlement to service connection for a right hand tremor.  Additionally, in a September 2013 Board hearing, the appellant, through her authorized representative, has withdrawn the appeal of entitlement to service connection for bilateral hearing loss.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals of these issues and they are dismissed.



ORDER

The appeal of entitlement to service connection for a right hand tremor is dismissed.

The appeal of entitlement to service connection for bilateral hearing loss is dismissed.


REMAND

Lumbar Spine Pain

Service treatment records show complaints of low back pain; however, no chronic disability was diagnosed in service.  In VA examinations dated in June 2007 and August 2007, the Veteran complained of low back pain and her lumbar spine range of motion was reduced due to her complaints of pain.  However, X-rays of the Veteran's lumbar spine were normal and no diagnosis could be rendered.  In a July 2009 physical therapy note, the Veteran was diagnosed with sciatica.

Given that diagnosis, and the consistency of the Veteran's complaints since discharge, the Board finds that a new VA examination is necessary to identify whether the Veteran has a current disability related to her lumbar spine.

Bilateral Shoulder Pain

Service treatment records show complaints of shoulder pain; however, no chronic disability was diagnosed in service.  In a June 2007 VA examination, the Veteran did not have any complaints regarding her shoulders.  In her September 2013 hearing, the Veteran contended that because she did not complain of shoulder pain on the day of her June 2007 VA examination, the examiner did not examine her shoulders.  In a subsequent April 2010 VA examination, the Veteran was diagnosed with mild bilateral rotator cuff tendinitis.  

Moreover, in her September 2013 hearing, the Veteran contended that her bilateral shoulder disability may be secondary to her service-connected cervical strain.    Given the diagnosis of mild bilateral rotator cuff tendinitis and the Veteran's contentions, a new VA examination is necessary to determine whether the Veteran's current bilateral shoulder disability is related to her active-duty service, to include as secondary to her service-connected cervical strain.  

In addition, the Board observes that the various notice letters provided to the Veteran have not addressed the requirements for establishing service connection on a secondary basis.  Thus, upon remand, the Veteran also should be given appropriate VCAA notice, specifically to include notice of the requirements for establishing secondary service connection according to 38 C.F.R. § 3.310.

Chest Pain

Service treatment records show complaints of chest pain; however, no chronic disability was diagnosed in service.  In a 2001 treatment note, the Veteran reported that in the early 1990's, she was told that she had a possible mitral valve prolapse.  In a June 2007 VA examination, the Veteran did not have any complaints regarding chest pain.  In her September 2013 hearing, the Veteran contended that because she did not complain of chest pain on the day of her June 2007 VA examination, the examiner did not examine her chest.  Under the duty to assist, a VA examination is necessary to identify whether the Veteran has a current disability related to her complaints of chest pain.

Prior to arranging the VA examinations requested above, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Ensure that all VCAA notice obligations are satisfied in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A, implementing regulations, interpretative precedent Court decisions, and any other applicable legal precedent.  In particular, the Veteran should be informed of how to establish her claim of secondary service connection under 38 C.F.R. § 3.310. 

2. The RO or AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include recent VA treatment records.

3. After the above development has been completed to the extent possible, schedule the Veteran for appropriate VA examination(s) for her lumbar spine, shoulders, and chest.  The claims file should be provided to the appropriate examiner(s) for review, and the examiner(s) should note that it has been reviewed.  All necessary tests and studies should be performed, and all findings should be set forth in detail.

Lumbar Spine Pain

The examiner should identify whether the Veteran has a current diagnosed disability involving her lumbar spine.  The examiner should then determine whether it is at least as likely as not (50 percent or better probability) that any diagnosed lumbar spine disability is etiologically related to the Veteran's active service.  

In rendering the required opinion, the examiner should note and discuss the Veteran's July 2009 diagnosis of sciatica.

      Bilateral Shoulder Pain
      
The examiner should determine the nature and etiology of the Veteran's current bilateral shoulder disability.  The examiner is asked to:

a.) Provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's current bilateral shoulder disability is etiologically related to the Veteran's active service.  

b). Provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent) that any currently present bilateral shoulder disability was either caused or permanently aggravated by the Veteran's service-connected cervical strain disability.

Chest Pain

After reviewing the claims file and examining the Veteran, the examiner should diagnose all heart conditions shown to exist, and; 

a) indicate which, if any, of these conditions constitute a congenital disease, a congenital defect, or an acquired disease or injury;

(The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defect" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature.)

b) If the examiner determines that any heart condition is a congenital defect, opine whether the Veteran now has additional disability due to an in-service disease or injury superimposed upon such defect; 

c) If the examiner determines that the Veteran's heart condition is a congenital disease, opine whether the disability clearly and unmistakably existed prior to his active service and clearly and unmistakably underwent no permanent increase in severity as a result of active service;

d) For any other heart condition that is not congenital in nature and/or did not preexist service, opine as to whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that it originated during active duty or is in any other way causally related to his active duty service; 

d) provide detailed rationale, with specific references to the record, for the opinions provided. 

In making all of the above determinations, the examiner should consider and discuss the Veteran's reported history and contentions, as well as any other pertinent medical nexus evidence of record. 

The rationale for all opinions expressed must be provided.  If the examiner is unable to provide the requested opinion, he or she must explain why the opinion cannot be provided.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion. 

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so. 

4. After the above development has been completed, adjudicate the claims.  If the benefits sought remain denied, provide the Veteran and her representative with a supplemental statement of the case, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

Department of Veterans Affairs


